     Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                 Page 1 of 10 PageID 2489



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

                                                   §
 THE STATE OF TEXAS and                            §
                                                   §
 THE STATE OF MISSOURI,                            §
                                                   §
          Plaintiffs,                              §     Case No. 2:21-cv-00067-Z
                                                   §
 v.                                                §
                                                   §
 JOSEPH R. BIDEN, JR., in his official             §
 capacity as President of the United States        §
 of America, et al.,                               §
                                                   §
          Defendants.                              §

                        JOINT STATEMENT REGARDING HEARING

         Pursuant to the Court’s Order, ECF 66, the Parties jointly file this statement addressing the

structure and format of the consolidated hearing on the pending motion for preliminary injunction

and trial on the merits.

I.       ANTICIPATED LENGTH OF TIME

         Based on the recommendations below about the format of the presentation, the parties

believe that four hours would be appropriate for the hearing. If the Court prefers a different format,

the parties believe that more time may be needed.

II.      FORMAT OF PRESENTATION

         In an effort to streamline the process, the parties agree, subject to the following caveat, that

the evidentiary materials attached to their previous briefs are authentic, can be admitted without a

sponsoring witness, and are presumptively admitted as “part of the trial record and need not be

repeated at trial.” Fed. R. Civ. P. 65(a)(2). This approach would allow the Court to consider the

submitted declarations without the need for live testimony. If the Court prefers live testimony, the
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                 Page 2 of 10 PageID 2490



parties are happy to provide it. This agreement does not waive any argument that certain evidence

should be given no weight, including Defendants’ argument that the Court should not “consider

evidence outside the record when evaluating the merits of claims under the APA.” ECF No. 62 at

3. This Agreement also does not waive the parties’ ability to raise individual objections to specific

documentary submissions at the hearing as appropriate.

        The parties propose the following sequence of argument: (1) one-and-a-half hours for

Plaintiffs’ opening presentation; (2) two hours for Defendants’ presentation; and (3) half an hour

for Plaintiffs’ rebuttal presentation.

        Of course, the parties would be happy to adopt any format of presentation that is useful to

the Court.

III.    PROPOSED DATES FOR THE HEARING

        Plaintiffs believe that they face ongoing irreparable injury and therefore request a hearing

at the Court’s earliest convenience after the final briefing is submitted on July 9, 2021. Plaintiffs

are available any day the week of July 12, any day the week of July 19, and any day the week of

July 26. Plaintiffs are happy to expedite their response to Defendants’ Motion to Strike if the Court

would find that helpful.

        Defendants request a hearing any date on or after July 22, 2021. Undersigned counsel for

the government, who will be handling the argument, will be on previously scheduled leave from

July 9 through July 18, and traveling to visit family he has not seen in some time due to the

pandemic. He will require additional time following that leave to prepare for the argument and to

travel to Amarillo. In addition, as noted above, Defendants have a pending Motion to Strike

Plaintiffs’ Extra Record Material Submitted in Support of Their Motion for Preliminary Injunction,

ECF No. 62, that will affect the scope of the evidence this court should consider in resolving

Plaintiffs’ motion, and thus the evidence that will be relevant at this hearing. Accordingly,


                                                     2
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                 Page 3 of 10 PageID 2491



argument after July 30, 2021, when the motion to strike will be fully briefed, may be preferable.

Alternatively, this Court could set an accelerated briefing schedule for the motion to strike, such

that Plaintiffs’ response would be due July 14, and Defendant’s reply in support of the motion

would be due July 21. To the extent Plaintiffs would like their claims resolved quickly, Defendants

have already agreed to substantially advance the course of this case by agreeing to consolidate the

motion for a preliminary injunction with resolution of the merits of the case.

IV.    ANTICIPATED DISPUTED QUESTIONS OF LAW AND FACT

       Below, the parties have attempted to categorize anticipated disputed questions of law and

fact by the major issues to which they relate, but some questions listed under one heading will

likely be relevant to issues described in other headings.

       Defendants’ Position on Questions of Fact

               Defendants note that for many of the questions of disputed fact there is likely

       insufficient evidence in the record to permit a finding of no genuine issue of material fact,

       given that the parties have only submitted evidence in support or opposing a motion for

       preliminary injunction. See, e.g., H & W Industries, Inc. v. Formosa Plastics Corp., 860

       F.2d 172, 177 (5th Cir. 1988) (“the often incomplete evidence adduced at a preliminary

       injunction hearing” may not be “sufficient to determine whether a claimant is entitled to

       judgment as a matter of law”). As another court in this Circuit has explained:

               A court must be cautious in adopting findings and conclusions from the
               preliminary injunction stage in ruling on a motion for summary judgment for
               two reasons. First, a court’s findings of fact and conclusions of law at the
               preliminary injunction stage are often based on incomplete evidence and a
               relatively hurried consideration of the issues. 11 C. Wright & A. Miller,
               Federal Practice and Procedure: Civil § 2950 (1973). Second, the questions
               focused on differ in deciding a motion for preliminary injunction and in
               deciding a motion for summary judgment. In the former a court considers
               whether there is a reasonable likelihood that the moving party will prevail
               on the merits; in the latter a court considers whether there is any issue of



                                                     3
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                 Page 4 of 10 PageID 2492



               material fact remaining after construing the facts in a light most favorable to
               the non-moving party. 11 C. Wright & A. Miller, Federal Practice And
               Procedure: Civil § 2950 (1973); see also Technical Publishing Co. v.
               Lebhar-Friedman, Inc., 729 F.2d 1136, 1139 (7th Cir. 1984) (there is no
               inconsistency in denying plaintiff’s motion for preliminary injunction and
               denying defendant’s motion for summary judgment).

       Murphy v. Collier, 468 F. Supp. 3d 872, 879 (S.D. Tex. 2020) (quoting and citing

       Communications Maintenance, Inc. v. Motorola, Inc., 761 F.2d 1202, 1205 (7th Cir. 1985)

       and H & W Industries, Inc., 860 F.2d at 177); see 11A Fed. Prac. & Proc. Civ. § 2950 (3d

       ed.) (“the facts adduced at a Rule 65(a) hearing often will not be sufficient to permit an

       informed determination of whether a direction for the entry of judgment is appropriate”).

       Given that all factual issues and inferences must be construed in favor of the non-moving

       party—that is, the Defendants—where insufficient evidence exists in the record with

       respect to disputed factual issues, or that evidence stands in equipoise, those facts must be

       construed as favoring Defendants’ position. See, e.g., McFaul v. Valenzuela, 684 F.3d 564,

       571 (5th Cir. 2012) (“[The] court construes all facts and inferences in the light most

       favorable to the nonmoving party.”).

           A. Whether the Termination of MPP Violates the APA

        The parties do not anticipate unique factual disputes for this claim, but Plaintiffs believe
the factual disputes discussed elsewhere may bear on this claim, and Defendants posit that none of
the evidence Plaintiffs submit outside of the certified administrative record may be considered in
evaluating this claim.

Question of Law No. 1:        Was the June 1 Memorandum arbitrary and capricious?


           B. Whether the Termination of MPP Violates 8 U.S.C. § 1225

Question of Law No. 1 (Plaintiffs’ Version):         Is the termination of MPP unlawful because
                                                     it leads to more violations of the mandatory-
                                                     detention provisions in 8 U.S.C. § 1225?

Question of Law No. 1 (Defendants’ Version):         Whether 8 U.S.C. § 1225 sets any limits on
                                                     or requirements for when DHS must use the


                                                     4
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                   Page 5 of 10 PageID 2493



                                                       contiguous-country-return authority in 8
                                                       U.S.C. § 1225(b)(2)(C)?

        Plaintiffs also believe the following factual disputes may bear on this claim. As noted
 above, Defendants believe there is insufficient evidence in the record to resolve these disputes,
 or resolve them in Plaintiffs’ favor, and that these disputes are not material to resolution of the
 disputed question of law above. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)
 (“As to materiality, the substantive law will identify which facts are material. ... Factual disputes
 that are irrelevant or unnecessary will not be counted” as genuine disputes of material fact for
 summary judgment purposes.) (citing 10A C. Wright, A. Miller, & M. Kane, Federal Practice
 and Procedure § 2725, pp. 93-95 (1983)).

Question of Fact No. 1:        Does DHS release aliens into the United States, through parole or
                               otherwise, who are subject to mandatory detention under 8 U.S.C.
                               § 1225 or would have been if not granted parole?

Question of Fact No. 2:        Does DHS do so due to limited detention resources?

Question of Fact No. 3:        Does the termination of MPP increase the number of aliens so
                               released?

           C. Whether the Termination of MPP Violates the Take Care Clause

       The parties do not anticipate any unique factual disputes for this claim, though Plaintiffs
believe that the factual disputes discussed elsewhere may bear on this claim.

Question of Law No. 1:         Is a claim under the Take Care Clause justiciable?

Question of Law No. 2:         Is there an equitable cause of action, separate from the APA, that
                               allows plaintiffs to sue federal officials for prospective relief against
                               unlawful conduct?

Question of Law No. 3:         Does the June 1 Memorandum violate the Take Care Clause?

           D. Whether the Termination of MPP Violates the Agreement with Texas

        Plaintiffs do not dispute that Defendants purported to rescind the Agreement on February
2, 2021. Defendants do not dispute that they did not follow the procedures set out in the Agreement
in issuing the June 1 Memorandum or in purporting to rescind the Agreement immediately. The
parties’ dispute focuses on whether the Agreement is binding and enforceable and, if so, what
remedy, if any, is available to Plaintiffs.

Question of Law No. 1:         Did DHS validly enter into the Agreement with Texas?

Question of Law No. 2:         Is the Agreement covered by the Tucker Act?




                                                      5
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                 Page 6 of 10 PageID 2494



Question of Law No. 3:         Does sovereign immunity bar Texas’s claim?

Question of Law No. 4:         Does the complaint seek specific performance of the Agreement?

           E. Whether Plaintiffs Have Standing to Bring their Claims

Question of Law No. 1:        Are Plaintiffs’ claimed injuries cognizable injuries in fact?

Question of Law No. 2:         Are Plaintiffs’ claimed injuries traceable to the June 1
                               Memorandum?

Question of Law No. 3:         Are Plaintiffs’ claimed injuries redressable?

Question of Law No. 4:         Are States precluded from having parens patriae standing against
                               the federal government in these circumstances?

        Plaintiffs also believe the following factual disputes may bear on this issue. As noted
above, Defendants believe there is insufficient evidence in the record to resolve these issues, or
resolve them in Plaintiffs’ favor, and that these questions would require speculation and cannot be
definitively resolved here. Moreover, Defendants note that the Fifth Circuit has treated questions
of standing as legal questions, or at most mixed questions of fact and law, that are subject to de
novo review. See, e.g. Scott v. Schedler, 771 F.3d 831, 836-37 (5th Cir. 2014).

Question of Fact No. 1:        Does the termination of MPP increase the number of illegal aliens
                               present in the United States, Texas, and Missouri relative to what
                               that number would be if MPP were in place?

Question of Fact No. 2:        Does the termination of MPP increase the number of border
                               crossings by illegal aliens?

Question of Fact No. 3:        Does an increased number of illegal aliens impose costs on the
                               States?

           F. Whether the Termination of MPP is Subject to Judicial Review

        The parties do not anticipate unique factual disputes for this issue, but Plaintiffs believe
the factual disputes discussed elsewhere may bear on this issue.

Question of Law No. 1:         Does a statute “preclude judicial review” under 5 U.S.C.
                               § 701(a)(1)?

Question of Law No. 2:         Is the termination of MPP an action “committed to agency discretion
                               by law” under 5 U.S.C. § 701(a)(2)?

           G. Whether the Termination of MPP Constitutes Final Agency Action

        The parties do not anticipate unique factual disputes for this issue, but Plaintiffs believe


                                                     6
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                  Page 7 of 10 PageID 2495



the factual disputes discussed elsewhere may bear on this issue.

Question of Law No. 1:        Is the June 1 Memorandum final agency action under 5 U.S.C.
                              § 704?

           H. Whether States Have a Cause of Action under the APA Based on the INA

        The parties do not anticipate unique factual disputes for this issue, but Plaintiffs believe
the factual disputes discussed elsewhere may bear on this issue.

Question of Law No. 1:        Whether Plaintiffs lack a cause of action under the APA because,
                              according to Defendants, Congress has specified that only
                              noncitizens may challenge immigration enforcement actions
                              affecting them and statutes preclude review of discretionary
                              enforcement actions?

Question of Law No. 2:        Are Plaintiffs within the zone of interests of the APA and the INA?

           I. Whether Plaintiffs Face Irreparable Harm from the Termination of MPP

       The parties do not anticipate any unique factual disputes for this issue, though Plaintiffs
believe that the factual disputes discussed elsewhere may bear on this issue.

Question of Law No. 1:        Are Plaintiffs’ claimed injuries irreparable?

           J. Whether the balance of equities and public interest favor injunctive relief

       The parties do not anticipate any unique factual disputes for this issue, though the factual
disputes discussed elsewhere may bear on this issue.

Question of Law No. 1:        Are the interests of Plaintiffs, Defendants, and the public relevant to
                              the Court’s consideration of permanent injunctive relief?

Question of Law No. 2:        Considering the interests of Plaintiffs, Defendants, and the public, is
                              injunctive relief appropriate?

           K. What Relief is Appropriate if Plaintiffs Succeed on Any of their Claims

Question of Law No. 1:        If the Court holds that Plaintiffs succeed on the merits of any of their
                              claims, what is the appropriate remedy: declaratory relief; remand
                              without vacatur; vacatur without an injunction; or, if the Court
                              concludes an injunction is necessary, is a nationwide injunction
                              appropriate?

       Plaintiffs also believe the following factual disputes may bear on this issue.

Question of Fact No. 1:       Will at least some aliens released into the United States as a result


                                                     7
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21               Page 8 of 10 PageID 2496



                               of the June 1 Memorandum move across state lines, including from
                               border states to Missouri and from other border states to Texas?

Question of Fact No. 2:        Would geographically limited relief fully and effectively redress
                               Plaintiffs’ injuries?


Date: July 2, 2021                           Respectfully submitted.

ERIC S. SCHMITT                              KEN PAXTON
Attorney General of Missouri                 Attorney General of Texas

/S/ D. JOHN SAUER                            BRENT WEBSTER
D. JOHN SAUER, #58720MO*                     First Assistant Attorney General
Solicitor General
                                             JUDD E. STONE II
JESUS A. OSETE, #69267MO*                    Solicitor General
Deputy Solicitor General                     Texas Bar No. 24076720

OFFICE OF THE ATTORNEY GENERAL               PATRICK K. SWEETEN
Supreme Court Building                       Deputy Attorney General for Special Litigation
207 West High Street                         Texas Bar No. 00798537
P.O. Box 899
Jefferson City, Missouri 65102               /s/ William T. Thompson
Tel. (573) 751-8870                          WILLIAM T. THOMPSON
Fax (573) 751-0774                           Deputy Chief, Special Litigation Unit
John.Sauer@ago.mo.gov                        Attorney-in-Charge
                                             Texas Bar No. 24088531
Counsel for Plaintiff State of Missouri
                                             RYAN D. WALTERS
*Admitted pro hac vice                       Special Counsel
                                             Texas Bar No. 24105085

                                             OFFICE OF THE ATTORNEY GENERAL
                                             SPECIAL LITIGATION UNIT
                                             P.O. Box 12548 (MC-009)
                                             Austin, Texas 78711-2548
                                             Tel.: (512) 463-2100
                                             Fax: (512) 457-4410
                                             patrick.sweeten@oag.texas.gov
                                             will.thompson@oag.texas.gov
                                             ryan.walters@oag.texas.gov

                                             Counsel for Plaintiff State of Texas




                                                    8
  Case 2:21-cv-00067-Z Document 68 Filed 07/02/21       Page 9 of 10 PageID 2497



PRERAK SHAH                        BRIAN M. BOYNTON
Acting United States Attorney      Acting Assistant Attorney General

BRIAN W. STOLZ                     WILLIAM C. PEACHEY
Assistant United States Attorney   Director
                                   Office of Immigration Litigation
                                   District Court Section

                                   EREZ REUVENI
                                   Assistant Director

                                   FRANCESCA GENOVA
                                   JOSEPH A. DARROW
                                   Trial Attorneys

                                   /s/ Brian C. Ward
                                   BRIAN C. WARD
                                   Senior Litigation Counsel
                                   U.S. Department of Justice
                                   Civil Division
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, DC 20044
                                   Tel.: (202) 616-9121
                                   brian.c.ward@usdoj.gov


                                   Counsel for Defendants




                                         9
 Case 2:21-cv-00067-Z Document 68 Filed 07/02/21                Page 10 of 10 PageID 2498



                                   CERTIFICATE OF SERVICE

       I certify that on July 2, 2021, a true and accurate copy of the foregoing document was filed

electronically (via CM/ECF) and served on all counsel of record.

                                                            /s/ William T. Thompson
                                                            William T. Thompson




                                                   10
